857 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy B. GUILKEY, Petitioner-Appellant,v.William C. SEABOLD, Warden, Luther Luckett CorrectionalInstitute;  Commonwealth of Kentucky, Respondents-Appellees.
No. 88-5189.
United States Court of Appeals, Sixth Circuit.
Sept. 2, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Guilkey filed this action for habeas corpus relief under 28 U.S.C. Sec. 2254 attacking the constitutionality of 1983 convictions for first and second degree rape.  The magistrate to whom the case was assigned recommended the petition be dismissed.  The district court adopted this recommendation, over petitioner's objections, and this appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm.  Petitioner's claims of erroneous rulings on the admissibility of evidence do not state a claim of constitutional dimensions.  We are also convinced petitioner's trial counsel was not ineffective, the record reflecting his vigorous efforts on petitioner's behalf.  The remaining grounds for relief, asserted for the first time in petitioner's appellate brief, are not properly before the court.   Brown v. Marshall, 704 F.2d 333, 334 (6th Cir.)  (per curiam), cert. denied, 464 U.S. 835 (1983).


4
It is therefore ORDERED the district court's judgment be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.